DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schmitz et al. (Pub. No. US2009/0158061) in view of Chang et al. (Pub. No. US2013/0179710)
As per claim 1, Schmitz discloses a control device (fig.3A-3B, 352), applied to adjust an output voltage of a voltage generator(fig.3A-3B, i.e., 355), and comprising: 
a master circuit (fig.3A-3B, i.e., 360) coupled to a first bus; (fig.3A-3B, i.e., 362) 
a slave circuit (fig.3A-3B, i.e., 370)  coupled to a second bus;  (fig.3A-3B, i.e., 372) and 
a power-scaling control circuit (fig.3A-3B, i.e., 350) coupled between the first bus and the second bus, (paragraph 45, i.e., The PMC 350 is coupled between an electronic system 360 and a PMU 370.)  wherein in a normal mode, the first bus and the second bus are connected to each other via the power-scaling control circuit, (paragraph 45, i.e., The PMC 350 is coupled between an electronic system 360 and a PMU 370 via bus 362 and 372 respectively)  so that the master circuit accesses the slave circuit via the first bus and the second bus, wherein in an adjustment mode, (paragraph 38-40, i.e., Each power domain controlled by the PMU 320 through voltage, clock, and/or control output changes may have multiple operating states, including active states and standby states. ) the power-scaling control circuit controls the master circuit to stop accessing the slave circuit, and the power-scaling control circuit then adjusts the output voltage;  (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and control outputs after power up of the PMU 320 and/or the PMC 300 independent of the sense inputs signals 314 and signals on the communication bus 312 from the electronic system 310.)
wherein responsive to the master circuit sending a trigger signal, the power-scaling control circuit, and responsive to the master circuit not sending the trigger signal, the power-scaling control circuit enters the normal mode. (paragraph 40-41, i.e., the LEA selects between one active state and one or more standby states depending on the sense inputs signals 314 from the electronic system 310 that indicate if the power domain under control has to be in the active state.  If the power domain is not in the active state, the LEA may control the PMU 320 through the bus interface 308 in the PMC 300 to transition the power domain from a non-active state to the active state with little latency.)
 	Schmitz discloses all the limitations as the above but does not explicitly discloses wherein responsive to the master circuit sending a trigger signal, the power-scaling control circuit enters the adjustment mode  . However,  Chang discloses this. (paragraph 27, i.e., under an execution state, the 
invention classifies processor logics into a variety of power states and applies a dynamic voltage frequency scaling (DVFS) technology to adjust the processor frequency of the boot core 112 and the slave cores 114 to a minimum frequency. Under the situation where the workload of the processor is lower, a hot plug-out operation is automatically performed on the slave cores 114 one by one.)


As per claim 2, Schmitz discloses wherein in the adjustment mode, the power-scaling control circuit sets the specific signal, transmitted on the first bus, to be a waiting voltage level, so as to control the master circuit to stop accessing the slave circuit. (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and control outputs after power up of the PMU 320 and/or the PMC 300 independent of the sense inputs signals 314 and signals on the communication bus 312 from the electronic system 310.)
 
As per claim 3, Schmitz discloses wherein in the normal mode, the slave circuit provides the specific signal to the master circuit via the first bus and the second bus. (paragraph 40-41, i.e., the LEA selects between one active state and one or more standby states depending on the sense inputs signals 314 from the electronic system 310 that indicate if the power domain under control has to be in the active state.  If the power domain is not in the active state, the LEA may control the PMU 320 through the bus interface 308 in the PMC 300 to transition the power domain from a non-active state to the active state with little latency.)
 
As per claim 4, Schmitz discloses wherein in the normal mode, the master circuit and the slave circuit are operated according to the output voltage. (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and 
 
As per claim 5, Chang discloses wherein in the adjustment mode, operations of the master circuit and the slave circuit are paused. (paragraph 27, i.e., under an execution state, the 
invention classifies processor logics into a variety of power states and applies a dynamic voltage frequency scaling (DVFS) technology to adjust the processor frequency of the boot core 112 and the slave cores 114 to a minimum frequency. Under the situation where the workload of the processor is lower, a hot plug-out operation is automatically performed on the slave cores 114 one by one.)
 
As per claim 6, Schmitz discloses wherein the master circuit comprise at least one of a Central Processing Unit and a DMA controller. (paragraph 51, i.e., a programmable memory (such as the programmable memory 354 in FIG. 3A) of the PMC may record parameter trends, previous states, adapting state machines, etc. In some embodiments, the PMC 350 is further capable of extracting information, such as clock frequency, processor load, etc., from the processor in the electronic system.)
 
As per claim 7, Schmitz discloses wherein the slave circuit comprises at least one memory and at least one peripheral chip. (paragraph 47-58, i.e., the communication bus 372 may communicatively couple different IC substrates on which the PMC 350 and the PMU 370 reside.)
 
As per claim 8, Schmitz discloses wherein the voltage generator is a voltage regulator(fig.3A-3B, i.e., PMC 355 is in PMC 350),  (paragraph 30, i.e., the PMC 2010 executes a power management algorithm (PMA) to determine the correct operating states of voltages, frequencies, and control signals in the 
 
As per claim 9, Schmitz discloses wherein the voltage regulator generates the output voltage according to an input voltage, and the input voltage is higher than the output voltage. (paragraph 30, i.e., the PMC 2010 executes a power management algorithm (PMA) to determine the correct operating states of voltages, frequencies, and control signals in the electronic system 2100.  The PMA executed in the PMC 2010 may use the sense inputs signals 2112 from the electronic system 2100 to determine the optimal operating states of the PMU 2020.)
 
As per claim 10, Schmitz discloses wherein responsive to the master circuit outputting the trigger signal, the power-scaling control circuit monitors a state of the second bus, to determine whether the slave circuit is executing an access operation, and responsive to the slave circuit executing 
the access operation, the power-scaling control circuit is operated in the normal mode, and responsive to the slave circuit completing the access operation, the power-scaling control circuit enters the adjustment mode. (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and control outputs after power up of the PMU 320 and/or the PMC 300 independent of the sense inputs signals 314 and signals on the communication bus 312 from the electronic system 310.)
 
As per claim 11, Schmitz discloses an adjustment method, applied to adjust operating voltages of a master circuit and a slave circuit, wherein the master circuit is coupled to a first bus, and the slave circuit is coupled to a second bus, and the adjustment method comprises: 

responsive to determining that the master circuit does not execute the specific program code, electrically connecting the first bus to the second bus, wherein the master circuit accesses the slave circuit according to the specific signal on the first bus; (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and control outputs after power up of the PMU 320 and/or the PMC 300 independent of the sense inputs signals 314 and signals on the communication bus 312 from the electronic system 310.)
 responsive to determining that the master circuit executes the specific program code, controlling the master circuit to enter a waiting state, to pause the access to the slave circuit;  
and ;  responsive to the operating voltage being equal to the predetermined value, controlling the master circuit to leave from the waiting state. (paragraph 40-41, i.e., the LEA selects between one active state and one or more standby states depending on the sense inputs signals 314 from the electronic system 310 that indicate if the power domain under control has to be in the active state.  If the power domain is not in the active state, the LEA may control the PMU 320 through the bus interface 308 in the PMC 300 to transition the power domain from a non-active state to the active state with little latency.)
Schmitz discloses all the limitations as the above but does not explicitly discloses responsive to determining that the master circuit executes the specific program code, controlling the master circuit to enter adjusting the operating voltage. However,  Chang discloses this. (paragraph 27, i.e., under an execution state, the invention classifies processor logics into a variety of power states and applies a dynamic voltage frequency scaling (DVFS) technology to adjust the processor frequency of the boot core 112 and the slave cores 114 to a minimum frequency. Under the situation where the workload of the 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Chang with the teaching of Schmitz to save power consumption , to reduce the cost of hardware configuration, to achieve a better performance, and  also can be more efficient.
 
As per claim 12, Schmitz discloses the adjustment method  further comprising: 
responsive to determining that the master circuit executes the specific program code, setting the specific signal to be a waiting voltage level, so as to control the master circuit to pause the access to the slave circuit. (paragraph 27, i.e., under an execution state, the invention classifies processor logics into a variety of power states and applies a dynamic voltage frequency scaling (DVFS) technology to adjust the processor frequency of the boot core 112 and the slave cores 114 to a minimum frequency. Under the situation where the workload of the processor is lower, a hot plug-out operation is automatically performed on the slave cores 114 one by one.)
 
As per claim 13, Schmitz discloses wherein responsive to the operating voltage being equal to the predetermined value, the slave circuit provides the specific signal to the master circuit. (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and control outputs after power up of the PMU 320 and/or the PMC 300 independent of the sense inputs signals 314 and signals on the communication bus 312 from the electronic system 310.)
 

 
As per claim 15, Schmitz discloses wherein responsive to the master circuit entering the waiting state, operations of the master circuit and the slave circuit are paused. (paragraph 40-41, i.e., the LEA selects between one active state and one or more standby states depending on the sense inputs signals 314 from the electronic system 310 that indicate if the power domain under control has to be in the active state.  If the power domain is not in the active state, the LEA may control the PMU 320 through the bus interface 308 in the PMC 300 to transition the power domain from a non-active state to the active state with little latency.)
 
As per claim 16, Schmitz discloses wherein the step of adjusting the operating voltage further comprises: sending an adjustment signal to a voltage regulator;  and determining whether the voltage regulator generates a complete signal;  wherein responsive to determining that the voltage regulator generates the complete signal, it indicates that the operating voltage is equal to the predetermined value. (paragraph 34, i.e., The use of programmable non-volatile memory in the PMC 300 allows the PMU 320 to generate programmable default voltage, clock, and control outputs after power up of the PMU 320 and/or the PMC 300 independent of the sense inputs signals 314 and signals on the communication bus 312 from the electronic system 310.)



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185